IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

DWAYNE ALSTON, )
)
Appellant, )
)

v. C.A. No. NI9A-07-001 CLS
UNEMPLOYMENT INSURANCE )
APPEAL BOARD, )
)
Appellee. )

Date Submitted: February 26, 2020
Date Decided: May 8, 2020

Upon Consideration of Appellant Dwayne Alston’s Appeal from the
Unemployment Insurance Appeal Board

Affirmed.

ORDER

Dwayne Alston, Pro Se.

Monica L. Townsend, Esquire, Deputy Attorney General, Department of Justice,
Civil Division, Wilmington, Delaware, Attorney for Appellee Unemployment
Insurance Appeal Board.

SCOTT, J.
Before this Court is Appellant Dwayne Alston’s (“Appellant”) appeal from
the decision of the Unemployment Insurance Appeal Board (“Board” or “UIAB”)
disqualifying Appellant from unemployment benefits. For the following reasons,
the Board’s decision is AFFIRMED.

Background

Appellant worked as a Parts and Sales Manager for Autozoners LLC
(“Autozone”) from May 2018 through February 2, 2019. Appellant was terminated
after he was suspected of processing a fraudulent return, which caused Autozone to
lose trust in Appellant. Appellant was initially awarded unemployment benefits by
a Claims Deputy on February 27, 2019. After Autozone appealed that decision, an
Appeals Referee heard the matter on March 21, 2019; only Autozone was present at
this hearing. The Appeals Referee reversed the Claims Deputy’s decision and found
Appellant was disqualified from receiving benefits. Appellant immediately
appealed the Appeal Referee’s decision to the UIAB. The UIAB remanded the
matter to the Appeal Referee for another hearing.

On April 10, 2019, the Appeal Referee held another hearing in this matter;
both Appellant and Autozone were present. On April 11, 2019, the Appeal Referee
once again reversed the Claims Deputy’s decision and found Appellant was
disqualified from receiving benefits because Autozone had “just cause” to terminate

Appellant. Again, Appellant appealed this decision to the UIAB. On June 25, 2019,
the UIAB affirmed the Appeal Referee’s decision and found Appellant was
disqualified from receiving unemployment benefits.
Parties’ Assertions
Appellant appealed to this Court from the Board’s decision. Appellant
contends that: Autozone produced no evidence that he falsified a return; Autozone
failed to attend the Board hearing; a Board member slept through the hearing; and
there was coercion. In response, the Board points out that Appellant put forth no
evidence that a Board member was asleep during the hearing. In the alternative, the
Board argues that, even if a Board member fell asleep at the hearing, the Board was
still able to hear the case with four members because the Board needs only three of
its five members to conduct a hearing.
Standard of Review
The standard under which this Court reviews the UIAB’s decision is
deferential.' The Court is limited to determining whether the Board’s decision is
supported by substantial evidence and whether the Board committed legal error.”
Substantial evidence means “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.”* The Court does not weigh evidence,

 

' Morrison v. Unemployment Ins. Appeal Bd., 2013 WL 5786417, at *3 (Del.

Super. Oct. 18, 2013).
2 19 Del. C. § 3323(a); Morrison, 2013 WL 5786417, at *3.
3 Oceanport Indus. v. Wilmington Stevedores, Inc., 636 A.2d 892, 899 (Del. 1994).

3
determine questions of credibility, or make its own factual findings; the Court
merely decides if the evidence is legally adequate to support the Board’s findings.*
Discussion

The Board found that Autozone presented sufficient evidence to show that
there was “just cause” to terminate Appellant. Under 19 De/. C. § 3314(2), a
claimant is not eligible for unemployment benefits when he is terminated for “just
cause.”> “Just cause” exists if an employee commits a willful or wanton act in
violation of the employer’s interests, the employee’s duties, or the employee’s
expected standard of conduct.® Even an isolated incident of behavior that displays
contempt for the normal procedures followed in the workplace may constitute “just
cause.”’ This Court uses a two-step analysis in evaluating “just cause”: 1) whether
a policy existed, and if so, what conduct was prohibited, and 2) whether the
employee was apprised of the policy, and if so, how he was made aware.®
Knowledge of a company policy may be established by evidence of a written policy,

such as an employer’s handbook, or by previous warnings of objectionable conduct.’

 

4 Morrison, 2013 WL 5786417, at *3.

> 19 Del. C. § 3314(2).

® Moeller v. Wilmington Sav. Fund Soc’y, 723 A.2d 1177, 1179 (Del. 1999).

7 Mergliano v. Unemployment Ins. Appeal Bd., 2009 WL 3069676, at *2 (Del.
Super. Sept. 16, 2009).

8 Barger v. Unemployment Ins. Appeal Ba., 2018 WL 4897077, at *2 (Del. Super.
Oct. 9, 2018).

? Id.
The Court finds that there was substantial evidence supporting the Board’s
finding that Appellant was terminated for “just cause.” First, at the Appeal Referee’s
hearing, Autozone submitted evidence of Autozone’s policy prohibiting “conducting
fraudulent returns.”'? Second, Autozone showed that Appellant acknowledged the
existence of this policy on May 30, 2018.'' Based on this evidence and Autozone’s
testimony, the Appeal Referee found that Appellant was terminated for “just cause”
because Appellant failed to follow Autozone’s procedures when he processed the
return. Based on its review of the record, the Board agreed with the Appeal
Referee’s findings. Because the evidence shows that Autozone had a policy against
fraudulent returns that Appellant knew about,'? there was substantial evidence
supporting the Board’s decision.

With his appeal, Appellant essentially asks this Court to find his version of
events more credible than Autozone’s version of events. The Board was presented
with two competing versions of events: Appellant’s and Autozone’s. After an in-
person hearing where Appellant was given a full opportunity to tell the Board his

side of the story, the Board found Autozone’s version of events more credible than

 

OR, at 133.

TR, at 132.

2 See Barger, 2018 WL 4897077, at *2 (providing the two-part test for “just
cause”: the employer has a formal policy against certain conduct and the employee

knew of the policy).
Appellant’s version of events. The Court will not, and indeed cannot, overturn the
Board’s credibility determination."

Finally, Appellant has put forth no evidence supporting his assertion that one
of the Board members slept during his hearing. Even assuming arguendo that one
of the Board members fell asleep during the four minute hearing, the Board still
properly heard Appellant’s case. Although the Board is composed of five members,
the presence of any three members constitutes a quorum.'* Accordingly, even if
Appellant’s case was only heard by four of the five board members present, the
Board still properly conducted the hearing.

Conclusion

For the forgoing reasons, Appellant’s Appeal from the Board’s decision is

DENIED and the Board’s decision is AFFIRMED.

IT IS SO ORDERED.

eA)

The Honorable Calvin L. Scott, Jr.

 

13 See Morrison, 2013 WL 5786417, at *3 (“The Court does not weigh evidence,
determine questions of credibility, or make its own factual findings.”).
'419 Del. C. §§ 3101(a), 3103.